UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1424


In Re:   DEREK MARQUIS FLEMING,

                Petitioner.




     On Petition for Writ of Mandamus.        (2:91-cr-00179-NCT)


Submitted:   June 3, 2010                      Decided:   June 14, 2010


Before WILKINSON and    GREGORY,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Derek Marquis Fleming, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek       Marquis     Fleming     petitions        for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for reconsideration of the court’s prior order

denying his motion to correct judgment.                  He seeks an order from

this court directing the district court to act.                             Although we

find that mandamus relief is not warranted because the delay is

not     unreasonable,      we     deny    the    mandamus        petition       without

prejudice    to   the    filing     of   another      mandamus     petition     if   the

district court does not act expeditiously.                    We grant leave to

proceed in forma pauperis.           We deny Fleming’s motion to expedite

as moot and dispense with oral argument because the facts and

legal    contentions      are     adequately    presented        in    the    materials

before    the   court    and    argument      would    not   aid      the    decisional

process.

                                                                      PETITION DENIED




                                          2